 UNILINE CORPORATIONUnilineCorporationandRetailDeliveryDrivers,Driver-Salesmen,ProductWorkers and HelpersLocalNo. 588,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 20-CA-7725June14, 1974SUPPLEMENTAL DECISION ANDORDERBy MEMBERSFANNING, JENKINS, ANDPENELLOOn May 5, 1972, Retail Delivery Drivers, Driver-Salesmen,Product Workers and Helpers Local No.588, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, wascertified as the exclusive representative of a certainappropriateunitofemployees of Respondent,UnilineCorporation, following an election andsubsequent resolution of Respondent's objections toconduct affecting the results of the election whichwere overruled without granting the Respondent ahearing.'Thereafter,on February 22, 1973, theNational Labor Relations Board issued its Decisionand Order in the instantcase,2 finding that Respon-dent violated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, by refusing tobargainwith the certifiedUnion.The Board,accordingly, ordered the Respondent, upon request,to bargain collectively with the Union. Respondentrefused to comply with this Order, contending thatthe Board's certification of the Union was invalid.Thereafter, the Board applied for enforcement ofitsOrder with the United States Court of Appeals forthe Ninth Circuit and, on October 17, 1973, the courtdenied the application for enforcement at that time,holding that the Respondent was entitled to ahearing on its Objections 4, 17, and 20 to conductaffecting the results of the October 14, 1971, election.On December 6, 1973, the Board issued an orderreopening the record and remanding the proceedingto the Regional Director for hearing before anAdministrative Law Judge for the purposes of takingevidence in accordance with the court's memoran-dum of October 17, 1973, and to prepare and serveon the parties a supplemental decision containingfindings of fact based on the evidence received,conclusions of law, and recommendations. Pursuantto such order, the Regional Director issued a noticeof hearing on January 11, 1974, and a hearing washeldon February 8, 1974, in San Francisco,California, before Administrative Law Judge Her-man Corenman.On March 5, 1974, the Administrative Law Judgeissued the attached Decision 3 in this proceeding.589Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommendation.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby overrules the objections toconduct affecting the results of the election;affirmsthe certification of Retail Delivery Drivers,Driver-Salesmen,Product Workers and HelpersLocal No.588, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, as therepresentative of the employees in the appropriateunit;and orders that Respondent,Uniline Corpora-tion,UnionCity,California,itsofficers,agents,successors,and assigns,shall take the action set forthin the Order previously issued herein onFebruary 22,1973, at 201NLRB 998.1Case 20-RC-10212.2201 NLRB 998.3The Administrative Law Judge inadvertently used the word"Supple-mentary" Decisionratherthan"Supplemental"Decision.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHERMAN CoRENMAN, Administrative Law Judge: Thismatter was heard by me at San Francisco, California, onFebruary 8, 1974, pursuant to an order of the NationalLabor Relations Board dated December 6, 1973, reopeningthe record in the above-entitled matter.On February 22,1973, the Board had issued a Decision and Order in thisproceeding finding that the Respondent, Uniline Corpora-tion,had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe National Labor Relations Act. The Board's Decisionand Order was based on a Board certification issued May5,1972, in Case 20-RC-10212, following an electionconducted on October 14, 1971, certifying the above as thecollective-bargaining representative of a certain appropri-ate unit of its employees, without granting the Respondenta hearing on its objections to conduct by the Unionaffecting the results of the election. The United StatesCourt of Appeals for the Ninth Circuit reversed theBoard's Decision and Order herein on the ground that theBoard should have granted the Respondent a hearing ontheRespondent's Objections to Election 4, 17, and 20.Accordingly, the Board, under date of December 6, 1973,211NLRB No. 80 I.DECISIONSOF NATIONALLABOR RELATIONS BOARD590remanded the case for such further proceeding as wasappropriate in conformity with the court's order.All parties appeared at the hearing and were affordedfullopportunity to introduce oral and documentaryevidence relevant to the material issues,to argueorally,and to file briefs. Upon the entire record in the case andbased upon the demeanor of the witnesses,and the briefsof the parties, which have been carefully considered, Imake the following findings on the Respondent'sObjec-tions to Election 4, 17, and 20:1Objection No. 4The Union, by its agents and representatives, madematerial misrepresentations concerningthe rate of payand other benefits currently in effect at other employ-ers' facilities,and other places of employment wherethisUnion and/or other unions have current collectivebargaining agreements.To support this Objection 4, the Respondent offered thetestimony of Kenneth Foreman, the Respondent's presi-dent. Foreman credibly testified that on a day or two priorto the October 14, 1971, election, at one of his talks to asmall group of about 10 to 15 employees in the factory, 1 ofthe employees named Elie Rolf2 "brought up a question ormade a statementthat the American Toy Company3 waspaying $3.50 an hour as a starting wage for femaleemployees." Foreman testified he told the employees atthismeetingthat the Uniline Corporation would becompetitive in its wages with comparable type businessesin the area.Foreman testified that he had no opportunitybefore the October 14 election to investigate the truth ofMrs. Rolf's statement concerning the $3.50 rate paid byAmerican Toy Company. Foreman further credibly testi-fied that after the meeting, three or four employees askedhim if it was true that the starting wage at American ToyCompany for female employees was $3.50 per hour and hereplied that he didn't know.John J. Mullen, the union organizer for Local 588,testifiedcredibly that he himself had never discussedanything aboutAmerican Toy Company with the employ-ees.Hefurther testified credibly that he did not head norwas he a part of any organizing committee although he wasaware"there was a group of people in there that was unionoriented and wanted ;t." Mullen further credibly andwithout contradiction testified that he did not"authorizethemto say or do anything, and they were not in any way,shape,or form connected with the Union."Mullenconceded that he knew Mrs. Rolf was strong for the Unionand that he would assume that Mrs. Rolf would be "chiefcook and bottle washer" of the organizing committee.Analysis and ConclusionaryFindingIfind that there is insufficient evidence to supportObjection 4 above set forth. Initially, it is noted that Mrs.IThe Respondent'smotion to vacate certification,dismiss unfair laborpractice charge and cancel hearing on the ground that the Respondent hadmoved its plant from Union City, California,to Reno,Nevada,was deniedon two grounds: namely (1) that it was a matter outside of the Board'sOrder of Remand,and (2)that a removal of the plant did not moot thequestion whether the Respondent was violating 8(ax5) in refusing to honorRolf's statement concerningthe $3.50 rate for startingfemale employeesat the American Toy Company wasexpressedin the formof a questionput to Mr. Foreman atthe time hewas addressing a smallgroup of employees.Moreover, thereisno competentevidence in the recordthat thestartingratefor femalesatAmerican ToyCompany isless than$3.50 per hour. Additionally, it iswell established by Board decisions that unauthorizedremarks made by rank-and-file employees are not attribut-able to the Union.See e.g.Bufkor-Pelzner Division, Inc.,197NLRB 950;JanlerPlasticMold Corporation,186NLRB 540 and 191 NLRB 162.GruenWatch Company,108 NLRB 610;Poinsett Lumber & Mfg. Co.,107 NLRB234;Owen-Corning Fiberglas Corp.,179 NLRB 219, enfd.435 F.2d 960 (C.A. 4, 1970);BonaAllen, Inc.,190 NLRB216.Objection No. 17The Union,by its agents and representatives,threatened employees that if there was no Union andthe employees were drafted into the military service,the Company could let them go after their return fromactive duty and would not have to give them their jobsback.In support of the aforesaid Objection 17, the Employer,calledas a witness,Mr. Timothy Le Vaser, a formeremployee of the Respondent. Mr. Le Vaser testified thatabout 2 or 3 days before the election he received ahandwritten letter addressed to him personally and acampaign leaflet enclosed in an outside envelope whichbore the return address of the Union. The handwrittenletterwas enclosed in a plain envelope inside the outerenvelope and was signed"Local 588 Organizing Commit-tee."Mr. Le Vaser testified he threw the letter away about2 days after he had received it. In connection with thecontents of the enclosed handwritten letter, Le Vasertestified as follows:At thetime I wasa little worried about being draftedand the note said thatif I wasdrafted, that UnilineCorporation had to give me a job back, but it could beany job they wanted togive meat any rate of pay-thelowest scale-and that if the Union was elected and Ibecame a union member, that if I was drafted when Icame back, they would make sure that I got my jobback or another job.Le Vaser further testified that the letter recited that:If the Company merged with another Company andchanged their name, that they did not have to give memy job back.the Board's certification, including such mattersas the dutyto bargain overthe decision to move and the effects of such move on the employees.2Mrs. Rolf was one of a number of employeeswho had voluntarilyformed a group of employees called the"organizing committee.'3American Toy Company islocated in theUnion City,California, area. UNILINE CORPORATIONLe Vaser further testified he told several people beforethe election about the contents of the letter he hadreceived in the mail.On cross-examination, Mr. LeVaser acknowledged that he understood the letter torepresent that the Union would do everything it couldtohelp himget ajob back upon his return frommilitary duty to make sure that all of his rights wereprotected. Le Vaser testified further that the letter saidthat if the Union was in and he became a union man,that when he came back he could get his same job atUniline, and if not, they would get him a job someplace else. Le Vaser also testified that the matter ofreemployment rights of returning veterans was alsodiscussed by Mr. Mullen at the first union organizationmeeting he attended.Called as a witness for the Union, Mr. John Mullen,union organizer,testified that at a union organizationmeeting at the church, it is possible that the reemploymentrights of returning veterans was discussed but "he cannotrecall."Mr. Mullen further testified that he at no time evertold any employees that the Union would guarantee themjobs after they returned from the military and he furthertestified that he had no knowledge of the letter which LeVaser testified he had received in the mail, and he did notauthorize the writing of the letter or the use of Local 588stationery by the in-plant organizing committee.Analysis and Conclusionary FindingThe testimony of Le Vaser does not support theemployee's Objection 17 above set forth that if there wasno union then the Company could let returning veterans goand would not have to give them their jobs back. Le Vaser591summed uphis understanding of the letter's content to bethat "he understood the letter torepresentthat the Unionwould do everything it could to help him get a job backupon his return from military duty tomake surethat all ofhis rights were protected."Moreover, Union OrganizerMullen credibly testified that he had not authorized thewriting of the letter or the use of the Union's outerenvelope containingthe handwritten letter. Furthermore,there is no evidence that any other union official wrote orauthorized the writing of the letter. In any event, I reiteratewhat I said above that there is no evidence that the letterthreatened that in the absence ofa union,the Employerwould not have to reemployreturning veterans. I concludethat the letter was not written by the Union or its writingauthorized by any officer or agent of the Union. Conse-quently, the Union may not be held responsible for itscontent. I further find that the letter did not assert that theEmployer would refuse to take backreturning veterans inthe absence of a union. I would therefore overrule theEmployer's Objection 17.Objection No. 20The Union, by its agents and representatives,interfered with the conduct of the election byguaran-teeing employees that if they voted for the Union theywould receive $3.50 per houras starting wages.No evidence was produced to support Objection 20 and Iwould therefore overrule it.RECOMMENDATIONIt is recommended that Objections 4, 17, and 20 beoverruled and that the Board's previous Decision andOrder herein be reaffirmed by the Board.